Citation Nr: 0321767	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-09 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
1984.




This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In February 2001, the veteran withdrew the 
claim of service connection for post-traumatic stress 
disorder.  Consequently, this issue is not before the Board 
at this time.  That month the veteran did raise the issue of 
service connection for the residuals of a broken right thumb.  
This claim does not appear to have been adjudicated by the RO 
and is not before the Board at this time.  It is referred to 
the RO for appropriate action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

In June 2003, the Board remanded this case to the RO in order 
to schedule a hearing by a Veterans Law Judge at the RO.  The 
veteran failed to attend the hearing scheduled for July 2003.  
In the past, the veteran has failed to attend multiple 
hearings.  In July 2003, he once again requested that his 
hearing be rescheduled.  


It appears, based on the June 2002 notice to him of the July 
2003 hearing, the substantive appeal of October 2001, and his 
letter of July 2003 that he may have not received notice of 
the hearing to be held in July 2003.  The Board will grant 
the veteran's request for a new hearing.  38 C.F.R. 
§ 20.704(d).  

The veteran appears to relocate frequently.  He is requested 
to provide the VBA AMC with his most recent address at all 
times. 

Based on the veteran's statements of July 2003, January 2003 
and August 2002, it appears that additional VA treatment 
records are available from the Augusta VA Medical Center 
(VAMC).  In April 2001, the veteran indicated that this was 
his sole source of his medical treatment.

Based on the Veterans Claims Assistance Act of 2000 (VCAA) 
and a review of the current medical evidence of record, the 
Board believes that a medical opinion to determine the 
etiology of the veteran's acquired psychiatric disability is 
also warranted. 

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC should schedule the 
veteran for a hearing before a Veterans 
Law Judge in Columbia, South Carolina, in 
the order that this request was received 
relative to other cases on the docket for 
which hearings are scheduled to be held 
within this area.  

3.  The VBA AMC should also review the 
record and send an appropriate letter to 
the veteran, if warranted, to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The VBA AMC should also advise 
the veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

4.  The VBA AMC should contact the VAMC 
in Augusta in order to obtain copies of 
those treatment records that have not 
been previously secured, including any 
recent treatment of the veteran's 
psychiatric disability.

5.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder(s) which may be 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  aminer must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be accomplished.

The examiner is requested to review the 
historical data to include the prior 
examination reports and clinical records 
in order to obtain a true picture of his 
psychiatric status.  The examiner should 
also elicit a detailed history of the 
onset of psychiatric symptoms from the 
veteran.  

The examiner should provide explicit 
responses to the following questions:

(a)  Does the veteran have a psychiatric 
disorder(s), and if so, identify it/them?

(b)  Is it at least as likely as not that 
any psychiatric disorder(s) found is/are 
related to service, or if pre-existing 
service, was/were aggravated thereby.  
The examiner should indicate the basis 
for the opinion and fully explain the 
rationale.

6.  Thereafter, the VBA AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC should 
review the requested examination report and 
required medical opinions to ensure that they 
are responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should implement 
corrective procedures.  The Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action required 
by the VCAA is completed.

In particular, the VBA AMC should ensure that 
the new notification requirements and 
development procedures contained in sections 
3 and 4 of the Act (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development deemed 
essential in addition to that specified 
above, the VBA AMC should readjudicate the 
claim of entitlement to service connection 
for a psychiatric disorder.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


